 



EXHIBIT 10.3

EMPLOYMENT AGREEMENT

     AGREEMENT, entered into as of January 1, 2005 (the “Effective Date”) by and
between CRT Properties, Inc., a Florida corporation (together with its
successors and assigns, the “Company”), and Thomas J. Crocker (the “Executive”);

W I T N E S S E T H:

     WHEREAS, the Company and the Executive are parties to an Employment
Agreement effective as of January 1, 2002 (the “Prior Employment Agreement”);

     WHEREAS, the Company desires to continue to employ the Executive as its
Chief Executive Officer, to have the Executive continue to serve as a member of
the Company’s Board of Directors (the “Board”), and to enter into a new
agreement embodying the terms of his employment; and

     WHEREAS, the Executive desires to accept such continued employment with the
Company, and continued service on the Board, subject to the terms and provisions
of this Agreement.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (the “Parties”)
agree as follows:

     1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings set forth in Exhibit A.

     2. Term. The Parties hereby agree that the Prior Employment Agreement is
terminated and superseded, as of the Effective Date, to the extent provided in
Section 15(a) hereof. As of the Effective Date, neither the Company nor the
Executive shall have any rights or obligations pursuant to the Prior Employment
Agreement, except as otherwise provided herein (including, without limitation,
in Section 15(a) hereof). The Company hereby employs the Executive under this
Agreement, and the Executive hereby accepts such employment for a term
commencing as of the Effective Date and ending on December 31, 2007 (the
“Original Term”); provided, however, that the term of employment hereunder shall
thereafter be automatically extended for an unlimited number of additional
one-year periods (each, an “Additional Term;” the Original Term and any
Additional Terms collectively, the “Term”) unless, at least 90 days prior to the
expiration of the Term, either Party gives notice to the other that such Party
is electing not to so extend the Term. Notwithstanding the foregoing, the Term
may be earlier terminated in strict accordance with the provisions of Section 7
hereof.

     3. Positions, Duties and Location.

     (a) During the Term, the Executive shall serve as the Chief Executive
Officer of the Company; shall have all authorities, duties and responsibilities
customarily exercised by an individual serving as the Chief Executive Officer at
an entity of the size and nature of the Company; shall have such other duties,
authorities and responsibilities as the Board may from time to time reasonably
designate, consistent with the foregoing; shall report solely and directly to
the Board and its Chairman; and shall serve as a member of the Board (unless the
shareholders of the Company fail to reelect him to the Board at a meeting of
shareholders at which the Company recommends his election).

     (b) During the Term, the Executive shall devote substantially all of his
business time and efforts to the business and affairs of the Company. However,
nothing shall preclude the Executive from the following: (i) serving on the
boards of a reasonable number of business entities, trade associations and
charitable organizations (provided that the Executive shall give the Board or
its Chairman prior written notice before joining any new business board on or
after the Effective Date), (ii) engaging in charitable activities and community
affairs, (iii) accepting and

 



--------------------------------------------------------------------------------



 



fulfilling a reasonable number of speaking engagements, and (iv) managing his
personal investments and affairs provided that such activities do not either
individually or in the aggregate interfere with the proper performance of his
duties and responsibilities hereunder and are not likely to be contrary to the
Company’s interests.

     (c) During the Term, the Executive’s principal office, and principal place
of employment, shall be in Boca Raton, Florida.

     4. Base Salary. Commencing as of the Effective Date, the Executive shall
receive an annualized base salary of $500,000, payable in accordance with the
regular payroll practices applicable to senior executives of the Company
generally, but no less frequently than monthly (“Base Salary”). The Base Salary
shall be reviewed no less frequently than annually during the Term for increase
in the discretion of the compensation committee. The Base Salary shall not be
decreased at any time, or for any purpose, during the Term (including, without
limitation, for the purpose of determining benefits due under Section 7 hereof)
without the prior written consent of the Executive.

     5. Incentive Awards. During the Term, the Executive shall be a participant
in the CRT Properties, Inc. Senior Management Compensation Plan and any
successor thereto (the “Plan”), and shall accordingly be entitled to receive
annual cash bonuses and long-term incentive awards in accordance with the Plan.
No amendment of the Plan, or of the terms of any award granted under the Plan,
that is adverse to the interests of the Executive shall be effective as to
bonuses and awards granted to, or earned by, the Executive during the Term. Any
long-term incentive awards granted to the Executive pursuant to the Compensation
Plan for Senior Officers of CRT Properties, Inc. (the “Prior Plan”) shall
continue in effect, and no amendment of the Prior Plan, or of the terms of any
award granted under the Prior Plan, that is adverse to the Executive shall be
effective as to bonuses and awards granted to, or earned by, the Executive under
the Prior Plan.

6. Other Benefits.

     (a) Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available to other senior executives of the Company generally, including,
without limitation, pension, profit-sharing, income deferral, savings, 401(k),
and other retirement plans or programs, medical, dental, vision, prescription
drug, hospitalization, short-term and long-term disability and life insurance
plans and programs, accidental death and dismemberment protection, travel
accident insurance, and any other employee benefit plan, program or arrangement
that may from time to time be made available to other senior executives of the
Company generally, including any plans, programs or arrangements that supplement
the above-listed types of plans, programs or arrangements, whether funded or
unfunded, subject to the terms of the applicable plan documents and generally
applicable Company policies, in each case on terms and conditions that are no
less favorable to him than those applying to other senior executives of the
Company generally. To the extent that post-retirement welfare and other benefits
then exist, the Executive shall be entitled to post-retirement welfare and other
benefits on terms and conditions that are no less favorable to him than those
applying to other senior executives of the Company generally. Nothing in this
Section 6(a) shall be construed to require the Company to establish or maintain
any particular employee or post-retirement benefit plan, program or arrangement
except as expressly set forth elsewhere in this Agreement. The Company may, to
the extent consistent with the foregoing, alter, modify, supplement or delete
its employee and post-retirement benefit plans at any time as it sees fit
without recourse by the Executive. Notwithstanding the foregoing, the Executive
shall not be entitled to participate in the Amended and Restated Supplemental
Executive Retirement Plan for Executives of CRT Properties, Inc. and
Participating Related Entities.

     (b) Fringe Benefits, Perquisites and Vacations. During the Term, the
Executive shall be entitled (i) to participate in all fringe benefits and
perquisites made available to other senior executives of the Company generally,
in each case on terms and conditions that are no less favorable to him than
those applying to other senior executives of the Company generally and (ii) to
no less than five weeks’ paid vacation per calendar year (pro-rated for partial
calendar years) which, if not used, may be carried over from year to year with
the approval of the Board.

     (c) Reimbursement of Business and Other Expenses. The Executive shall be
promptly reimbursed for all expenses reasonably incurred by him in connection
with his service under this Agreement or the Prior Employment Agreement, subject
to documentation in accordance with reasonable policies applying to senior

2



--------------------------------------------------------------------------------



 



executives of the Company generally. Such reimbursable expenses will include the
expenses (including, without limitation, transportation, meals and lodging
costs) incurred by the Executive for travel between the Company’s offices. The
Company shall also promptly pay any and all reasonable expenses (including,
without limitation, attorneys’ fees and other charges of counsel) incurred by
the Executive on or prior to the 30th day following the date this Agreement is
signed in connection with entering into these employment arrangements.

7. Termination of Employment.

     (a) Termination Due to Death or Disability. In the event that the
Executive’s employment hereunder is terminated prior to expiration of the Term
due to his death or Disability, the Executive, his estate or his beneficiaries
(as the case may be) shall be entitled to the following:

          (i) an amount equal to his annual Base Salary on the Termination Date,
payable in a lump sum (without discount) as soon as practicable following the
Termination Date;

          (ii) an annual cash bonus under the Plan for the year of termination,
determined and paid at the end of such year (x) as if the Executive’s employment
hereunder had continued, (y) as if “target” performance levels had been attained
on all individual performance goals and (z) using actual performance as against
corporate goals (i.e., shareholder return and FFO), provided that the amount
actually paid shall be prorated based on the number of days during the year of
termination on which the Executive was employed by the Company;

          (iii) with respect to Restricted Stock, OPP benefits, and other awards
under Section 5 hereof: (A) any awards (including OPP awards made in the form of
Restricted Stock) that vest solely based on continued employment and are not
otherwise vested as of the Termination Date shall vest as of such date; (B) with
respect to any awards (other than OPP benefits) that vest in whole, or in part,
based on performance (as distinct from continued service alone) and are not
otherwise vested as of the Termination Date, if a pertinent performance period
(including, for this purpose, the longest applicable multi-year performance
period that could have applied had no termination of employment occurred) has
not ended on or prior to such date, the amount of the award (e.g., number of
shares of Restricted Stock) earned by the Executive shall be determined as of
such date as if that performance period had ended on such date (with performance
accordingly measured against target performance over the shortened performance
period rather than against target performance over the originally scheduled
performance period), and any portion of the award earned shall vest as of such
date, provided that the amount of any award vesting pursuant to this sub-clause
(B) shall be prorated based on the total number of days in the shortened
performance period as compared with the total number of days in the originally
scheduled performance period; (C) with respect to the OPP, if the Termination
Date occurs on or prior to the date that awards are otherwise made in respect of
the OPP, the size of the OPP performance pool shall be determined using a
Measurement Period that ends on the earlier of (x) the expiration of the
scheduled Measurement Period and (y) the Termination Date, and with the Company
Ending Value determined as of the earlier of such dates, based on the average
closing market price of the Company’s common stock for the ten consecutive
trading days immediately prior to the earlier of such dates, and any OPP awards
shall be made as promptly as reasonably practicable thereafter, in the form of
fully vested shares or cash; and (D) except to the extent otherwise provided in
an applicable deferral election of the Executive, any shares or other awards
that vest pursuant to this Section 7 (a)(iii) shall pay out promptly after
vesting.

          (iv) the benefits described in Section 7(h) hereof.

     Neither Party may terminate the Executive’s employment hereunder for
Disability without first giving 15 days’ written notice of such termination to
the other Party.

(b) Termination for Cause.

          (i) No termination of the Executive’s employment hereunder for Cause
shall be effective as a termination for Cause unless the provisions of this
Section 7(b)(i) shall first have been complied with. The Executive shall be
given written notice by the Board of its intention to terminate him for Cause,
such notice (the “Cause Notice”) (x) to state in reasonable detail the
particular circumstances that constitute the grounds on which the proposed
termination for Cause is based, (y) to be given no later than 180 days after the
Board first learns of

3



--------------------------------------------------------------------------------



 



such circumstances and (z) to include a copy of a resolution duly adopted by at
least two-thirds of the entire membership of the Board at a meeting of the Board
which was called for the purpose of considering such termination and at which
the Executive and his representative had the right to attend and address the
Board, finding that, in the good faith determination of the Board, Cause to
terminate the Executive’s employment hereunder on the stated grounds existed.
The Executive shall have 10 days after receiving such Cause Notice in which to
cure such grounds to the extent such cure is possible. To the extent cure is not
possible, the Executive’s employment hereunder shall be terminated as of the
10th day after receiving the Cause Notice. If he fails to cure such grounds
within the permitted 10-day period, as determined in good faith by the Board,
the Executive’s employment hereunder shall be terminated as of the 10th day
after receiving the Cause Notice. Any determination by the Board that Cause
existed, or that cure was not achieved, shall (for avoidance of doubt) be
subject to de novo review, at the Executive’s election, through arbitration in
accordance with Section 13 hereof.

          (ii) In the event that the Executive’s employment hereunder is
terminated for Cause in accordance with Section 7(b)(i) hereof prior to the
expiration of the Term, (A) he shall be entitled to the benefits described in
Section 7(h) hereof, (B) he shall not receive any annual cash bonus under
Section 5 hereof for the year of termination and (C) any award granted to him
under Section 5 hereof shall be immediately forfeited to the extent that it is
not both earned and vested as of the Termination Date.

     (c) Termination Without Cause. In the event that the Executive’s employment
hereunder is terminated by the Company prior to the expiration of the Term other
than (x) for Disability or death in accordance with Section 7(a) hereof; or
(y) for Cause in accordance with Section 7(b)(i) hereof, he shall, subject to
the provisions of Section 7(j) hereof, be entitled to:

          (i) an amount, payable in a lump sum as soon as practicable following
the Termination Date, equal to the product of (z) the sum of his annual Base
Salary at the rate in effect as of the Termination Date plus an amount equal to
the average annual cash bonus earned by him for the three (3) calendar years
prior to the Termination Date, multiplied by (y) the number of whole months
remaining in the Term (but not less than 24) divided by (z) 12;

          (ii) an annual cash bonus under the Plan for the year of termination,
determined and paid at the end of such year (x) as if the Executive’s employment
hereunder had continued, (y) as if “target” performance levels had been attained
on all individual performance goals and (z) using actual performance as against
corporate goals, provided that the amount actually paid shall be prorated based
on the number of days during the year of termination on which the Executive was
employed by the Company;

          (iii) with respect to Restricted Stock, OPP benefits, and other awards
under Section 5 hereof: (A) any awards (including OPP awards made in the form of
Restricted Stock) that vest solely based on continued employment and are not
otherwise vested as of the Termination Date shall vest as of such date; (B) with
respect to any awards (other than OPP benefits) that vest in whole, or in part,
based on performance (as distinct from continued service alone) and are not
otherwise vested as of the Termination Date, if a pertinent performance period
(including, for this purpose, the longest applicable multi-year performance
period that could have applied had no termination of employment occurred) has
not ended on or prior to such date, the amount of the award (e.g., number of
shares of Restricted Stock) earned by the Executive shall be determined as of
such date as if that performance period had ended on such date (with performance
accordingly measured against target performance over the shortened performance
period rather than against target performance over the originally scheduled
performance period), and any portion of the award earned shall vest as of such
date, without proration; (C) with respect to the OPP, if the Termination Date
occurs on or prior to the date that awards are otherwise made in respect of the
OPP, the size of the OPP performance pool shall be determined using a
Measurement Period that ends on the earlier of (x) the expiration of the
scheduled Measurement Period and (y) the Termination Date, and with the Company
Ending Value determined as of the earlier of such dates, based on the average
closing market price of the Company’s common stock for the ten consecutive
trading days immediately prior to the earlier of such dates, and any OPP awards
shall be made as promptly as reasonably practicable thereafter, in the form of
fully vested shares or cash; and (D) except to the extent otherwise provided in
an applicable deferral election of the Executive, any shares or other awards
that vest pursuant to this Section 7 (c)(iii) shall pay out promptly after
vesting.

4



--------------------------------------------------------------------------------



 



          (iv) continued participation, for the Executive and his dependents,
through the later of the end of the Original Term and the second anniversary of
the Termination Date, in all medical, dental, vision, prescription drug,
hospitalization and health insurance coverages and benefits in which they were
participating as of the Termination Date, on terms and conditions that are no
less favorable to them than those that apply to other participants generally,
and with continuation coverage benefits under group health plans as required by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
commencing following such period, provided, that such entitlements shall be
reduced to the extent that equivalent coverages and benefits (determined on a
coverage-by-coverage and benefit-by-benefit basis) are provided under the plans,
programs or arrangements of a subsequent employer, and provided, further, that
to the extent that the Executive, or any of his dependents, is precluded from
continuing full participation in any coverage or benefit as provided in this
Section 7(c)(iv), the Executive shall be entitled to the after-tax economic
equivalent of any coverage or benefit foregone, for which purpose the economic
equivalent shall be deemed to be the total cost of obtaining such coverage or
benefit on an individual basis, with payment of such after tax economic
equivalent to be made quarterly in advance, without discount; and

          (v) the benefits described in Section 7(h) hereof.

     (d) Termination for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, on 10 days’ notice to the Company, if he first
provides the Company with a Notice of Termination for Good Reason and if the
grounds claimed in such notice to constitute Good Reason are not corrected prior
to the date of requested cure set forth in such notice. Such notice, to the
extent based on any of clauses (i) through (v) of the definition of Good Reason
in Exhibit A, shall be provided within 90 days after the Executive first learns
of the occurrence of any of the events that are claimed in such notice to
constitute Good Reason. Any failure by the Executive to set forth in a Notice of
Termination for Good Reason any facts or circumstances that contribute to the
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude him from asserting such fact of circumstances in enforcing his rights
hereunder. In the event that the Executive terminates his employment hereunder
for Good Reason prior to the expiration of the Term, he shall, subject to the
provisions of Section 7(j) hereof, have the same entitlements as provided under
Section 7(c) hereof in the case of a termination by the Company without Cause.

     (e) Voluntary Termination. In the event that the Executive terminates his
employment hereunder prior to the expiration of the Term on his own initiative,
other than for death, Disability or for Good Reason, (i) he shall be entitled to
the benefits described in Section 7(h) hereof and (ii) his annual cash bonus
under Section 5 hereof for the year of termination, and any award under
Section 5 hereof that is not both earned, and vested, shall be treated as
described in Section 7(b)(ii) hereof.

     (f) Change in Control. In the event that the Executive’s employment
hereunder (x) is terminated in anticipation of, or within twelve months
following, a Change in Control and (y) such termination is governed by Section
7(c) or (d) hereof (relating to terminations without Cause or for Good Reason),
then the Executive shall, subject to the provisions of Section 7(j) hereof, be
entitled to all of the benefits described in the applicable Section; provided,
however, that in lieu of the amount described in Section 7(c)(i) hereof, the
Executive shall be entitled to an amount, payable in a lump sum as soon as
practicable following the Termination Date, equal to three times the sum of
(x) his annual Base Salary at the rate in effect as of the Termination Date plus
(y) the average annual cash bonus earned by him for the three calendar years
prior to the Termination Date. Such amount shall be paid in consideration of the
Executive agreeing to the restrictions contained in Section 10 hereof.

     (g) Expiration of the Term. In the event that the Executive’s employment
hereunder terminates by expiration of the Term pursuant to notice of
non-extension in accordance with Section 2 hereof, the Executive shall be
entitled to:

          (i) if the applicable notice of non-extension was given by the
Company, and solely with respect to Restricted Stock, OPP benefits, and other
awards under Section 5 hereof: (A) any awards (including OPP awards made in the
form of Restricted Stock) that vest solely based on continued employment and are
not otherwise vested as of the Termination Date shall vest as of such date; (B)
with respect to any awards (other than OPP benefits) that vest in whole, or in
part, based on performance (as distinct from continued service alone) and are
not otherwise vested as of the Termination Date, if a pertinent performance
period (including, for this purpose, the

5



--------------------------------------------------------------------------------



 



longest applicable multi-year performance period that could have applied had no
termination of employment occurred) has not ended on or prior to such date, the
amount of the award (e.g., number of shares of Restricted Stock) earned by the
Executive shall be determined as of such date as if that performance period had
ended on such date (with performance accordingly measured against target
performance over the shortened performance period rather than against target
performance over the originally scheduled performance period), and any portion
of the award earned shall vest as of such date, without proration; (C) with
respect to the OPP, if the Termination Date occurs on or prior to the date that
awards are otherwise made in respect of the OPP, the size of the OPP performance
pool shall be determined using a Measurement Period that ends on the earlier of
(x) the expiration of the scheduled Measurement Period and (y) the Termination
Date, and with the Company Ending Value determined as of the earlier of such
dates, based on the average closing market price of the Company’s common stock
for the ten consecutive trading days immediately prior to the earlier of such
dates, and any OPP awards shall be made as promptly as reasonably practicable
thereafter, in the form of fully vested shares or cash; and (D) except to the
extent otherwise provided in an applicable deferral election of the Executive,
any shares or other awards that vest pursuant to this Section 7 (g)(i) shall pay
out promptly after vesting;

          (ii) if the applicable notice of non-extension was given by the
Executive, and solely with respect to Restricted Stock, OPP benefits, and other
awards under Section 5 hereof: (A) any awards (including OPP awards made in the
form of Restricted Stock) that vest solely based on continued employment and are
not otherwise vested as of the Termination Date shall vest as of such date; (B)
with respect to any awards (other than OPP benefits) that vest in whole, or in
part, based on performance (as distinct from continued service alone) and are
not otherwise vested as of the Termination Date, if a pertinent performance
period (including, for this purpose, the longest applicable multi-year
performance period that could have applied had no termination of employment
occurred) has not ended on or prior to such date, the amount of the award (e.g.,
number of shares of Restricted Stock) earned by the Executive shall be
determined as of such date as if that performance period had ended on such date
(with performance accordingly measured against target performance over the
shortened performance period rather than against target performance over the
originally scheduled performance period), and any portion of the award earned
shall vest as of such date, provided that the amount of any award vesting
pursuant to this subclause (B) shall be prorated based on the total number of
days in the shortened performance period as compared with the total number of
days in the original scheduled performance period; (C) with respect to the OPP,
if the Termination Date occurs on or prior to the date that awards are otherwise
made in respect of the OPP, the size of the OPP performance pool shall be
determined using a Measurement Period that ends on the earlier of (x) the
expiration of the scheduled Measurement Period and (y) the Termination Date, and
with the Company Ending Value determined as of the earlier of such dates, based
on the average closing market price of the Company’s common stock for the ten
consecutive trading days immediately prior to the earlier of such dates, and any
OPP awards shall be made as promptly as reasonably practicable thereafter, in
the form of fully vested shares or cash; and (D) except to the extent otherwise
provided in an applicable deferral election of the Executive, any shares or
other awards that vest pursuant to this Section 7 (g)(ii) shall pay out promptly
after vesting; and

          (iii) in either event, the benefits described in Section 7(h) hereof.

     (h) Miscellaneous. On any termination of the Executive’s employment
hereunder, he shall be entitled to:

          (i) Base Salary through the Termination Date;

          (ii) the balance of any annual, long-term, or other incentive award
earned (but not yet paid or forfeited) with respect to any performance period
ending on or before the Termination Date;

          (iii) a lump-sum payment in respect of accrued but unused vacation
days (up to 25 days) at his Base Salary rate in effect as of the Termination
Date; and

          (iv) other or additional benefits in accordance with applicable plans,
programs and arrangements of the Company and its Affiliates (including, without
limitation, Sections 5, 6 and 8 hereof; any Stock Option, Restricted Stock or
LTIP agreement or award; any award under the Prior Plan; and Section 3(d) of the
Employment Agreement between the Company and the Executive effective as of
February 17, 2000 (the “2000 Employment Agreement”) and any agreements and
arrangements entered into pursuant to such section).

6



--------------------------------------------------------------------------------



 



     (i) No Mitigation; No Offset. In the event of any termination of the
Executive’s employment hereunder, the Executive shall be under no obligation to
seek other employment or otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due the
Executive under this Agreement or otherwise (except as expressly set forth in
Section 7(c)(v) above) on account of (x) any Claim that the Company may have
against him, except upon the Company’s obtaining of a final unappealable
judgment against him or (y) any remuneration or other benefit earned or received
by the Executive after such termination. Any amounts due under this Section 7
are considered to be reasonable by the Company and are not in the nature of a
penalty. Notwithstanding the foregoing, the Company may offset amounts due the
Executive under this Agreement against any amounts then due under any loan made
by the Company to the Executive pursuant to any agreement entered into after the
Effective Date.

     (j) Release. As a condition to receiving the payments and benefits
described in Section 7(c), (d) or (f) hereof, the Executive must execute,
deliver to the Company, and not revoke (within the time period permitted by
applicable law) a general release substantially in the form attached hereto as
Appendix I. No payments or benefits provided for in Section 7(c), (d) or (f)
hereof (other than payments and benefits that would have been due, under Section
7(h) hereof, even if the termination of the Executive’s employment had been for
Cause in accordance with Section 7(b) hereof) will be made until the general
release has become effective.

     8. Change in Control.

     (a) In the event that a Change in Control occurs while the Executive is
employed hereunder, the Executive shall be entitled to the following with
respect to any Restricted Stock, OPP benefit, or other award under Section 5
hereof: (A) any awards (including OPP awards made in the form of Restricted
Stock) that vest solely based on continued employment and are not otherwise
vested as of the date of such Change in Control shall vest as of such date;
(B) with respect to any awards (other than OPP benefits) that vest in whole, or
in part, based on performance (as distinct from continued service alone) and are
not otherwise vested as of the date of such Change in Control, if a pertinent
performance period (including, for this purpose, the longest applicable
multi-year performance period that could have applied had no Change in Control
occurred) has not ended on or prior to such date, the amount of the award (e.g.,
number of shares of Restricted Stock) earned by the Executive shall be
determined as of such date as if that performance period had ended on such date
(with performance accordingly measured against target performance over the
shortened performance period rather than against target performance over the
originally scheduled performance period), and any portion of the award earned
shall vest as of such date, without proration; (C) with respect to the OPP, if
the date of such Change in Control occurs on or prior to the date that awards
are otherwise made in respect of the OPP, the size of the OPP performance pool
shall be determined using a Measurement Period that ends on the earlier of
(x) the expiration of the scheduled Measurement Period and (y) the date of such
Change in Control, and with the Company Ending Value determined as of the
earlier of such dates, based on the average closing market price of the
Company’s common stock for the ten consecutive trading days immediately prior to
the earlier of such dates, and any OPP awards shall be made as promptly as
reasonably practicable thereafter, in the form of fully vested shares or cash;
and (D) except to the extent otherwise provided in an applicable deferral
election of the Executive, any shares or other awards that vest pursuant to this
Section 8 (a) shall pay out promptly after vesting.

     (b) In the event that a Change in Control occurs, the Executive shall be
entitled to other or additional benefits (if any) in accordance with applicable
plans, programs and arrangements of the Company and its Affiliates (including,
without limitation, Section 3(d) of the 2000 Employment Agreement and any
outstanding Stock Option).

     (c) In the event that any payment or benefit made or provided to or for the
benefit of the Executive in connection with this Agreement, his employment with
the Company, or any termination of such employment (a “Payment”) is determined
to be subject to any excise tax (“Excise Tax”) imposed by Section 4999 of the
Code (or any successor to such Section), the Executive shall be entitled to
receive, prior to the time any Excise Tax is payable with respect to such
Payment (through withholding or otherwise), an additional amount which, after
the imposition of all income, employment, excise and other taxes thereon, is
equal to the sum of the Excise Tax on such Payment plus any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to an Excise Tax and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this Section 8(c) shall be made by
an independent auditor (the “Auditor”) paid by the Company. The Auditor shall be
a nationally recognized United States public accounting firm selected by the
Company unless the

7



--------------------------------------------------------------------------------



 



Executive reasonably objects to the use of that firm, in which event the Auditor
shall be a nationally recognized United States public accounting firm chosen by
the Executive in consultation with the Company. The Parties shall cooperate with
each other in connection with any Proceeding or Claim relating to the existence
or amount of any liability for Excise Tax. All expenses relating to any such
Proceeding or Claim (including reasonable attorneys’ fees and other expenses
incurred by the Executive in connection therewith) shall be paid by the Company,
promptly upon request by the Executive, and any such payment shall (for the
avoidance of doubt) be subject to gross-up under this Section 8(c) in the event
that the Executive is subject to Excise Tax on it.

     9. Indemnification.

     (a) If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its Affiliates or
is or was serving at the request of the Company or any of its Affiliates, or in
connection with his service hereunder, as a director, officer, member, employee,
agent, manager, trustee, consultant or representative of another Person, or if
any Claim is made, is threatened to be made, or is reasonably anticipated to be
made, against the Executive that arises out of or relates to the Executive’s
service in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless to the fullest extent permitted or authorized by
the Certificate of Incorporation or Bylaws of the Company, or if greater, by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ and other professional fees and
charges reasonably incurred, judgments, interest, expenses of investigation
reasonably incurred, penalties, fines, ERISA excise taxes or penalties, and
amounts paid or to be paid pursuant to settlements reasonably entered into)
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if he has ceased to be a
director, officer, member, employee, agent, manager, trustee, consultant or
representative of the Company or other Person and shall inure to the benefit of
his heirs, executors and administrators. The Executive shall be entitled to
prompt advancement of any and all costs and expenses (including, without
limitation, attorneys’ and other professional fees and charges) incurred by him
in connection with any such Proceeding or Claim, or in connection with seeking
to enforce his rights under this Section 9(a) hereof, any such advancement to be
made within 15 days after the Executive gives written notice, supported by
reasonable documentation, requesting such advancement. Such notice shall include
an undertaking by the Executive to repay the amount advanced if he is ultimately
determined not to be entitled to indemnification against such costs and
expenses. The Executive shall be deemed to have met any standard of conduct
required for indemnification unless the contrary shall be established by the
Company. Nothing in this Agreement shall operate to limit or extinguish any
right to indemnification, advancement of expenses, or contribution that the
Executive would otherwise have (including, without limitation, by agreement or
under applicable law).

     (b) A directors’ and officers’ liability insurance policy (or policies)
shall be kept in place, during the Term and thereafter until the sixth
anniversary of the Termination Date, providing coverage to the Executive that is
no less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts, and deductibles) than the coverage then
being provided to any other present or former senior executive or director of
the Company. This Section 9(b) does not obligate the Company to maintain a
directors’ and officers’ liability insurance policy.

     10. Restrictive Covenants.

     (a) During the Term and at all times thereafter, the Executive shall not,
without the prior written consent of the Company, use any Confidential
Information for any purpose other than on the Company’s behalf or divulge,
disclose or make accessible to any other Person any Confidential Information
except (i) to the Company and its Affiliates, or to any authorized agent or
representative of any of them, (ii) in connection with performing his duties
hereunder, (iii) when required to do so by law or by a court, governmental
agency, legislative body, or arbitrator or other Person with jurisdiction to
order him to divulge, disclose or make accessible such information, (iv) in the
course of any Proceeding under Section 10(c) or 13 hereof, or (v) in confidence
to an attorney or other professional advisor for the purpose of securing
professional advice. In the event that the Executive is required to disclose any
Confidential Information pursuant to clause (iii) or (iv) of the immediately
preceding sentence, he shall (A) promptly give the Company notice that such
disclosure is or may be made, and (B) cooperate with the Company, at its
reasonable request and sole expense, in seeking to protect the confidentiality
of the Confidential

8



--------------------------------------------------------------------------------



 



Information (including, in the event that the Company shall have paid for the
retention by him of his own counsel, only disclosing that portion of the
Confidential Information which he is advised by such counsel is legally
required). Upon any termination of his employment with the Company, he shall
immediately return or destroy all Confidential Information that is in physical
(including electronic) form and is then in his possession, including all notes,
copies, reproductions, summaries, analysis, and extracts thereof then in his
possession, provided that the Executive may in any event retain his personal
rolodex, his personal correspondence files, and documents relating to his
compensation, benefits and other entitlements.

     (b) During the Term, and (provided that neither the Company nor any of its
Affiliates shall, on or after the Termination Date, have materially breached any
of their material obligations to the Executive under this Agreement or
otherwise, which breach shall have continued uncured for 15 days after the
Executive has given written notice requesting cure) for a period of two
(2) years thereafter, the Executive shall not, without the prior written consent
of the Company and other than in connection with his services hereunder during
the Term, become employed in an executive capacity similar to the capacity in
which he served the Company hereunder by any of the following:

          (i) any southeastern public office REIT; or

          (ii) any southeastern private office REIT with net assets in excess of
$200 million.

     (c) In the event of any actual or threatened breach by the Executive of any
of the provisions of Sections 10(a) or (b) hereof, the Company shall be entitled
to seek an injunction, through arbitration in accordance with Section 13 hereof
or from any court with jurisdiction over the matter and the Executive,
restraining the Executive from violating such provision, without the necessity
of proving actual damages or the inadequacy of a legal remedy.

     (d) All work performed by the Executive during the course of his employment
with the Company (whether alone or with others) in (i) creating, developing,
modifying, enhancing or maintaining computer programs, databases and the like
and/or (ii) creating, developing or modifying works to which copyright
protection may attach, shall be considered “works made for hire” to the extent
permitted under applicable copyright law and shall be the exclusive property of
the Company. To the extent such works are not considered works made for hire,
all right, title and interest in and to such works, including, but not limited
to, the copyright, renewals and extensions thereof, is hereby assigned to the
Company and the Executive agrees to execute, promptly upon the Company’s
reasonable request and at its sole expense, any documents in relation to said
assignment as are reasonably necessary to perfect the Company’s exclusive
ownership therein.

     (e) The Executive hereby assigns all right, title and interest in and to
all inventions and methods (whether or not patentable or reduced to practice),
improvements, discoveries, techniques, formulae and processes, created,
developed or conceived by the Executive during the Term and relating to the
Company’s business. After termination of his employment, the Executive will
cooperate with the Company, at the Company’s reasonable request and sole
expense, in the protection and enforcement of the rights and property of the
Company in any invention, method, improvement, discovery, techniques, formulae
or process, assignable or assigned hereunder to the Company, applications for
patents therefor, and patents granted thereon. In the event the Company is
unable for any reason to secure such cooperation, the Executive hereby
irrevocably designates and appoints the Company, its officers and agents as his
agents and attorneys-in-fact to act, at the Company’s sole expense, for and on
the Executive’s behalf to execute and file any patent application and
assignments with the same legal force and effect as if executed by the
Executive, and to do all other lawfully permitted acts, in each case as
reasonably necessary to further the prosecution and issuance of patents thereon.

     (f) The Executive acknowledges and agrees that the Company is and will be
the sole and exclusive owner of all trademarks, service marks, patents,
copyrights, trade dress, trade secrets, business names, inventions, proprietary
know-how and information of any type, whether or not in writing and all other
intellectual property of the Company created by the Executive during his
employment with the Company and relating to the Company’s business. The
Executive further acknowledges and agrees that any and all derivative works
based on intellectual property subject to this Section 10(f) hereof, created
during the Term shall be exclusively owned by the Company.

9



--------------------------------------------------------------------------------



 



     (g) Nothing in this Agreement shall be construed to grant the Executive any
right, title or interest in, or any license (express or implied) to use, any
intellectual property owned or used by the Company (including, without
limitation, any trademarks, trade dress, service marks, copyrights, trade
secrets, patents or proprietary know-how or information of any type, whether
written or not written) except solely in the course of his employment with the
Company.

     (h) There shall be no contractual or similar restrictions on the
Executive’s conduct following termination of his employment hereunder, other
than restrictions expressly set forth in this Agreement and restrictions
enforceable solely by forfeiture of benefits to which he might otherwise be
entitled.

     11. Assignability; Binding Nature.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns.

     (b) No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights and obligations
may be assigned or transferred pursuant to a merger, consolidation or other
combination in which the Company is not the continuing entity, or a sale or
liquidation of all or substantially all of the business and assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee expressly assumes the liabilities, obligations and duties of the
Company as set forth in this Agreement. In the event of any merger,
consolidation, other combination, sale of business and assets, or liquidation as
described in the preceding sentence, the Company shall use its best reasonable
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder.

     (c) No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or by operation of law,
except to the extent otherwise provided in Section 15(e) hereof.

     12. Representations.

     (a) The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under it; (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document to which it is a party or by
which it is bound; and (iii) upon the execution and delivery of this Agreement
by the Parties, this Agreement shall be its valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

     (b) The Executive represents and warrants that, to the best of his
knowledge and belief, (i) delivery and performance of this Agreement by him does
not violate any applicable law, regulation, judgment or decree or any agreement
to which the Executive is a party or by which he is bound and (ii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
a valid and binding obligation of the Executive, enforceable against him in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

     13. Resolution of Disputes. Any Claim arising out of or relating to this
Agreement, any other agreement between the Executive and the Company or its
Affiliates, the Executive’s employment with the Company, or any termination
thereof (collectively, “Covered Claims”) shall (except to the extent otherwise
provided in Section 10(c) hereof with respect to certain requests for injunctive
relief) be resolved by binding confidential arbitration, to be held in Boca
Raton, Florida, in accordance with the Commercial Arbitration Rules (and not the
National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 13. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
Company shall promptly pay all costs and expenses (including without limitation
reasonable attorneys’

10



--------------------------------------------------------------------------------



 



fees and other charges of counsel) incurred by the Executive or his
beneficiaries in resolving any Covered Claim, subject to receiving a written
undertaking from the recipient to reimburse any such amounts paid to the extent
that it is finally determined that the Company substantially prevailed in
respect of such Covered Claim.

     14. Notices. Any notice, consent, demand, request, or other communication
given to a Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such Person or (y), provided that a written acknowledgment of receipt is
obtained, five days after being sent by prepaid certified or registered mail, or
two days after being sent by a nationally recognized overnight courier, to the
address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten days’ advance notice given in accordance
with this Section 14) or (z), in the case of the Company only, on the first
business day after it is sent by facsimile to the facsimile number set forth
below (or to such other facsimile number as shall have specified by ten days’
advance notice given in accordance with this Section 14), with a confirmatory
copy sent by certified or registered mail or by overnight courier in accordance
with this Section 14.

     
If to the Company:
  Benjamin C. Bishop, Jr.
50 North Laura Street
Suite 3625
Jacksonville, FL 32202
Phone #: (904) 354-5573
Fax #: (904) 354-7033
 
   
and a copy to:
  Ettore A. Santucci, P.C.
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Phone # (617) 570-1000
Fax # (617) 523-1231
 
   
If to the Executive:
  The address of his principal residence as it appears in the Company’s records,
with a copy to him (during the Term) at his office in Boca Raton, Florida,
 
   
and a copy to:
  Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10017
Attn: Robert M. Sedgwick
Phone: 212-735-8833
Fax: 212-735-8708
E-mail: rsedgwick@morrisoncohen.com
 
   
If to a beneficiary
of the Executive:
 
The address most recently specified by the Executive or the beneficiary.

     15. Miscellaneous.

     (a) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the specific subject matter hereof and
supersedes in entirety, as of the Effective Date and

11



--------------------------------------------------------------------------------



 



excepting the provisions of Section 3(d) of the 2000 Employment Agreement, any
prior employment agreement between the Executive and the Company, provided,
however, that nothing herein shall limit or reduce any right or benefit that has
accrued to the Executive as of the Effective Date under the Prior Employment
Agreement, nor shall anything herein reduce, or otherwise adversely affect, any
right or benefit to which the Executive would have been entitled, with respect
any award under the Prior Plan, under Sections 7(a) through 7(h), or Section 8
(a), of the Prior Employment Agreement, as if such Sections had been
incorporated verbatim into this Agreement.

     (b) Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is set forth in a writing that expressly refers to the
provision of this Agreement that is being amended and that is signed by the
Executive and by an authorized (or apparently authorized) officer of the
Company. No waiver by any Person of any breach of any provision of this
Agreement shall be deemed a waiver of any similar or dissimilar provision at the
same or any other time. To be effective, any waiver must be set forth in a
writing signed by the waiving Person and must specifically refer to the
provision of this Agreement whose breach is being waived.

     (c) Inconsistencies. In the event of any inconsistency between any
provision of this Agreement and any provision of any employee handbook,
personnel manual, program, policy, or arrangement of the Company or any of its
Affiliates, or any provision of any agreement, plan, or corporate governance
document of any of them, the provisions of this Agreement shall control unless
the Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.

     (d) Headings. The headings of the Sections and sub-sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

     (e) Beneficiaries/References. The Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.

     (f) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment.

     (g) Severability. To the extent that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, _the remaining provisions of this Agreement shall remain in
full force and effect so as to achieve the intentions of the Parties, as set
forth in this Agreement, to the maximum extent possible.

     (h) Withholding Taxes. The Company may withhold from any amount or benefit
payable under this Agreement taxes that it is required to withhold pursuant to
any applicable law or regulation.

     (i) Governing Law. This Agreement shall be governed, construed, performed
and enforced in accordance with its express terms, and otherwise in accordance
with the laws of the State of Florida, without reference to principles of
conflict of laws.

     (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. Signatures delivered
by facsimile shall be effective for all purposes.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

            CRT Properties, Inc.
    Date: January 13, 2005  By:   /s/ Benjamin C. Bishop, Jr.         Name:  
Benjamin C. Bishop, Jr.        Title:   Chairman of the Compensation Committee
of the Board of Directors of CRT Properties, Inc.     

            The Executive
Date: January 13, 2005       /s/ Thomas J. Crocker       Thomas J. Crocker     
   

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A

DEFINITIONS



a.   “Affiliate” of a Person shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person.



b.   “Agreement” shall mean this Employment Agreement, which includes for all
purposes its Exhibit A.



c.   “Cause” shall mean:



  i.   the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony (other than a felony involving a traffic violation or as a result of
vicarious liability); or     ii.   willful misconduct by the Executive with
regard to the Company that has a material adverse effect on the Company;
provided that misconduct shall not be deemed “willful” unless the Executive
engages in it in bad faith and without a reasonable belief that it is in, or not
opposed to, the interests of the Company.



d.   “Change in Control” shall mean the occurrence of any of the following
events:



  i.   the Company ceases to be a publicly owned corporation having at least 500
stockholders;     ii.   there occurs any event or series of events that would be
required to be reported as a change of control in response to item 1(a) on a
Form 8-K filed by the Company under the Securities Act of 1933 or in any other
filing by the Company with the Securities and Exchange Commission unless the
person, as that term is defined or used in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934 (for purposes of this definition, “Person”),
acquiring control was an affiliate of the Company as of the date the
stockholders of the Company approved the CRT Properties, Inc. 1998 Equity and
Cash Incentive Plan;     iii.   the Company executes an agreement of
acquisition, merger, or consolidation which contemplates that after the
effective date provided for in the agreement all or substantially all of the
business and/or assets of the Company will be controlled by another Person;
provided, however, for purposes of this subparagraph (iii) that if such an
agreement requires as a condition precedent approval by the Company’s
shareholders of the agreement or transaction, a Change in Control shall not be
deemed to have taken place unless and until such approval is secured and if the
voting shareholders of such other Person shall, immediately after such effective
date, be substantially the same as the voting shareholders of the Company
immediately prior to such effective date, the execution of such agreement shall
not, by itself, constitute a Change in Control;     iv.   any Person (other than
the Company, a majority-owned subsidiary of the Company, an employee benefit
plan maintained by the Company or a majority-owned subsidiary of the Company)
becomes the beneficial owner, directly or indirectly (either as a result of the
acquisition of securities or as the result of an arrangement or understanding,
including the holding of proxies, with or among security holders), of securities
of the Company representing 25% or more of the votes that could then be cast in
an election for members of the Board unless within 15 days of being advised that
such ownership level has been reached, the Board adopts a resolution approving
the acquisition of that level of securities ownership by such Person;     v.  
during any period of twenty-four (24) consecutive months, commencing after the
date the Company’s shareholders approved the CRT Properties, Inc. 1998 Equity
and Cash Incentive Plan, individuals who at the beginning of such twenty-four
(24) month period were directors of the Company shall cease to constitute at
least a majority of the Board, unless the election of each director who was not
a director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of (i) the directors then in office
who were directors at the beginning of the twenty-four (24) month period or (ii)
the directors specified in clause (i) above plus directors whose election has
been so approved by directors specified in clause (i) above, or

 



--------------------------------------------------------------------------------



 



  vi.   (x) the Company combines with another entity and is the surviving
entity, or (y) all or substantially all of the assets or business of the Company
are disposed of pursuant to a sale, merger, consolidation, liquidation,
dissolution or other transaction or series of transactions (any event described
in clause (x) or (y) being a “Triggering Event”), unless the holders of Voting
Securities of the Company immediately prior to such Triggering Event own,
directly or indirectly, by reason of their ownership of Voting Securities of the
Company immediately prior to such Triggering Event, at least a majority of the
Voting Securities (measured both by number of Voting Securities and by voting
power and excluding all Voting Securities owned by all new equity investors that
invest in the Company simultaneously with the occurrence of the Triggering
Event) of (q) in the case of a combination in which the Company is the surviving
entity, the surviving entity and (r) in any other case, the entity (if any) that
succeeds to all or substantially all of the Company’s business and assets.



e.   “Claim” shall include, without limitation, any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.



f.   “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.

g. “Common Stock” shall mean common stock, par value $.01, of the Company.



h.   “Company Ending Value” shall mean the Company Ending Value, or equivalent,
as used in the OPP.



i.   “Confidential Information” shall mean all confidential or proprietary
information developed or used by the Company or any of its Affiliates, whether
or not such information is in tangible form, including any confidential or
proprietary customer lists, marketing strategies, plans and programs, trade
secrets or other confidential knowledge or information with respect to the
operations or finances of the Company or any of its subsidiaries or with respect
to confidential or secret processes, services, techniques, customers or plans
with respect to the Company or its subsidiaries, but shall not include any
information that (x) has previously been disclosed to the public, or is in the
public domain, other than as a result of the Executive’s breach of Section 10(a)
hereof, or (y) is known or generally available to the public or within any trade
or industry of the Company or any of its Affiliates.



j.   “Disability” shall mean the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
hereunder for either (x) 180 consecutive days or (y) an aggregate of 270 days in
any 365 day period, in either case, as determined below. The Executive may, and
at the request of the Company shall, submit to medical examinations by a
physician selected by the Company, to whom the Executive has no reasonable
objection, at the times selected by the Company, to determine whether the
Executive is unable, due to physical or mental incapacity, to substantially
perform his duties hereunder. Such determination shall, if made reasonably and
in good faith, be conclusive. If the Executive unreasonably refuses to submit to
such medical examinations, the Company’s determination as to whether the
Executive is unable, due to physical or mental incapacity, to substantially
perform his duties hereunder shall be conclusive.



k.   “Executive” shall have the meaning set forth in the preamble to this
Agreement, as modified by Section 15(e) hereof.



l.   “Good Reason” shall mean the occurrence of any of the following events
during the Term without the Executive’s prior written consent and without full
cure prior to the date for cure set forth in the Notice of Termination for Good
Reason (with a minimum cure period of 10 days after the Executive provides the
Company with the Notice of Termination for Good Reason, reduced to 5 days in the
case of events described in clauses (i) and (ii) of the definition of Good
Reason):



  i.   any failure to continue the Executive as Chief Executive Officer of the
Company and a member of the Board (except in connection with the termination of
the Executive’s employment for Cause or Disability or as a result of the
Executive’s death or temporarily as a result of the Executive’s illness or other
absence);

2



--------------------------------------------------------------------------------



 



  ii.   any material diminution in the Executive’s responsibilities or
authorities (except in connection with the termination of the Executive’s
employment for Cause or Disability or as a result of the Executive’s death or
temporarily as a result of the Executive’s illness or other absence); the
assignment to him of duties that are materially inconsistent with, or materially
impair his ability to perform, the duties then assigned to him; or any change in
the reporting structure so that the Executive is required to report, in his role
as Chief Executive Officer of the Company, to any Person other than the Board
and its Chairman;     iii.   any relocation of the Executive’s principal office,
or principal place of employment, to a location that is more than 35 miles from
(x) its location in Boca Raton, Florida, as of the Effective Date and (y) the
Executive’s principal residence at the time of the relocation;     iv.   any
material breach by the Company of any of its obligations under Sections 3
through 6, 8 or 9 hereof, or of any of its representations or warranties in
Section 12(a) hereof, or     v.   any failure by any successor to all or
substantially all of the Company’s business or assets (whether by
reconstruction, amalgamation, combination, merger, consolidation, sale,
liquidation, dissolution or otherwise) to assume, in a writing delivered to the
Executive at the time of such successorship transaction, the Company’s
obligations hereunder.

In addition, any termination by the Executive of his employment hereunder during
the 90 day period that commences 270 days after the occurrence of any Change in
Control shall be deemed to be a termination for Good Reason.



m.   “Measurement Period” shall have the meaning set forth in the OPP.



n.   “Notice of Termination for Good Reason” shall mean a notice that sets forth
in reasonable detail the circumstances claimed to provide a basis for
termination for Good Reason and that sets forth a date, not less than 10 days
nor more than 60 days after the date the Company receives the notice, by which
cure of the circumstances claimed to constitute a basis for termination for Good
Reason is requested; provided, however, that in the case of events described in
clauses (i) and (ii) of the definition of Good Reason, the date may be five days
after the date the Company receives the notice.



o.   OPP” shall mean the outperformance program described in the Plan, and any
successor to such program.



p.   Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.



q.   “Prior Employment Agreement” shall have the meaning set forth in the first
“Whereas” clause in this Agreement.



r.   “Proceeding” shall include, without limitation, any actual, threatened or
reasonably anticipated action, suit or proceeding, whether civil, criminal,
administrative, investigative, appellate, formal, informal or other.



s.   “Restricted Stock” shall mean any compensatory restricted shares, phantom
shares, or analogous rights granted by or on behalf of the Company or any of its
Affiliates, and any security or right received in respect of any of the
foregoing shares or rights.



t.   “Stock Option” shall mean any compensatory option or warrant to acquire
securities of the Company or any of its Affiliates; any compensatory stock
appreciation right, phantom stock option or analogous right granted by or on
behalf of the Company or any of its Affiliates; and any security or right
received in respect of any of the foregoing options, warrants or rights.



u.   “Term” shall have the meaning set forth in Section 2 hereof.

3



--------------------------------------------------------------------------------



 



v.   “Termination Date” shall mean the date on which the Executive’s employment
hereunder terminates in accordance with this Agreement.



w.   “Voting Securities” shall mean issued and outstanding securities of any
class or classes having general voting power, under ordinary circumstances in
the absence of contingencies, to elect the members of the Board.



x.   “2000 Employment Agreement” shall have the meaning set forth in Section
7(h) of this Agreement.

4



--------------------------------------------------------------------------------



 



APPENDIX I

FORM OF GENERAL RELEASE

     In consideration of certain payments and benefits to be provided to him
pursuant to Section 7 of the Employment Agreement (the “Employment Agreement”)
entered into as of January 1, 2005, by and between himself and CRT Properties,
Inc. (the “Company”), Thomas J. Crocker (the “Executive”), for himself, his
heirs, assigns, successors, executors, and administrators (hereinafter
collectively referred to as the “Releasors”), hereby fully releases and
discharges (i) the Company, and each of its predecessors, successors, and
“Affiliates” (as such term is defined in the Employment Agreement), forever and
unconditionally, from any and all manner of action, claim, demand, damages,
cause of action, debt, sum of money, contract, covenant, controversy, agreement,
promise, judgment, and demand whatsoever, in law or equity, known or unknown,
existing or claimed to exist (hereinafter, collectively referred to as “Claims”)
arising from the beginning of time through the execution of this General Release
and (ii) the officers, directors, employees, agents, representatives,
consultants, and independent contractors of the parties listed in (i) and/or
anyone else connected with each of them (the parties described in (i) and
(ii) collectively, the “Released Parties”), forever and unconditionally, from
any and all Claims that arise out of, or relate to, the Executive’s employment
with the Company or the termination of such employment arising from the
beginning of time through the execution of this General Release, in each case,
including (without limitation) any such Claim (i) that is a discrimination claim
based on race, religion, color, national origin, age, sex, sexual orientation or
preference, disability or retaliation, (ii) that is based on any cause of action
under the following in each case as amended: the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Civil Rights Act of 1968, the Equal Pay Act of 1963, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Worker Adjustment and Retraining Notification Act, the Employee
Retirement Income Security Act of 1974 (except any valid claim to recover vested
benefits, if applicable), (iii) that is based on any applicable Executive Order
program, and their state or local counterparts, including, without limitation,
the Florida Civil Rights Act of 1992, and/or any other federal, state or local
law, rule, regulation, constitution or ordinance, (iv) that arises under any
public policy or common law or under any practices or procedure of the Company,
(v) that is based on any claim for wrongful termination, back pay, future wage
loss, and/or (vi) that is based on any other claim, whether in tort, contract or
otherwise, or any claim for costs, fees or other expenses, including attorneys’
fees; provided, however, that nothing herein shall be deemed to affect or
release any Claim (x) that arises out of, or is preserved by, any of Sections 7
through 15 of the Employment Agreement, including (without limitation)
Section 7(h)(iv), or (y) that is brought as a counter-claim in any proceeding.
This General Release shall become null and void in the event that the Company
materially breaches, after the Executive’s employment under the Employment
Agreement terminates, any material obligation to the Executive that arises
under, or is preserved by, the Employment Agreement.

     By signing this General Release, the Executive acknowledges that:

     (i) he has read and fully understands the terms of this General Release and
had the opportunity to negotiate its terms at the time he entered into the
Employment Agreement;

     (ii) he has been advised to consult with his attorneys, concerning the
terms of this General Release, and that he has done so to the extent he deems
necessary;

     (iii) he had ample opportunity to negotiate through his attorneys
concerning this General Release at the time he entered into the Employment
Agreement;

     (iv) he has agreed to execute this General Release knowingly, voluntarily,
with such advice from his counsel as he deemed appropriate, and was not
subjected to any undue influence or coercion in agreeing to its terms;

     (v) he has been given 21 days to consider this General Release, and
acknowledges that in the event that he executes this General Release prior to
the expiration of the 21 day period, he hereby waives the balance of said
period;

     (vi) he will have seven (7) days following his execution of this General
Release to revoke this General Release, and this General Release shall not
become effective or enforceable until the revocation period has expired.

5



--------------------------------------------------------------------------------



 



     Any revocation within this seven (7) day period must be submitted in
writing and personally delivered, or mailed, by 5:30 p.m. on the 7th day
following his execution of this General Release to [              ], CRT
Properties, Inc. [address]. No payments or benefits provided for in Section 7 of
the Employment Agreement (other than payments and benefits that would have been
due under Section 7(h) of the Employment Agreement even if the termination of
the Executive’s employment had been for cause in accordance with Section 7(b) of
the Employment Agreement) will be made until after the seven (7) day period has
expired and this General Release has become effective. If this General Release
is revoked by the Executive, then the Company shall not be required to provide
any of the payments and benefits otherwise required under Section 7 of the
Employment Agreement (other than payments and benefits that would have been due
under Section 7(h) of the Employment Agreement even if the termination of the
Executive’s employment had been for cause in accordance with Section 7(b) of the
Employment Agreement); and

     (vii) no provision of this General Release may be modified, changed, waived
or discharged unless such waiver, modification, change or discharge is agreed to
in a writing that has been signed by the Company and the Executive.

     
THE COMPANY
  THE EXECUTIVE
 
   
 
   
Name:
  Thomas J. Crocker
Title:
   
 
   
Date:
  Date:

6